Citation Nr: 0014610	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-43 517	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to July 
1946.  He died on June [redacted], 1996, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The Board remanded this 
case back to the RO for a VA Travel Board hearing in April 
1999.  This hearing was conducted in August 1999, and the 
case has since been returned to the Board.


FINDING OF FACT

The claims file includes medical evidence of a nexus between 
the cause of the veteran's death and a service-connected 
disability.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  In other words, the Board 
finds that this claim is plausible and capable of 
substantiation.  The Board has based this initial finding on 
an August 1999 letter from a private doctor which includes an 
opinion that the veteran's service-connected psychiatric 
disorder had a direct relationship to his heart problems and 
eventually contributed to his death in 1996.  This opinion 
constitutes competent evidence of a nexus between the cause 
of the veteran's death, cardiopulmonary arrest and coronary 
artery disease, and a service-connected disability.  
Accordingly, the Board views the cause of death claim as 
well-grounded.  38 U.S.C.A. § 5107(a). 


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  To 
this extent, the appeal is granted. 


REMAND

Under 38 C.F.R. § 20.901, when the Board in its judgment 
determines that an appeal involves a medical question 
requiring medical expertise in order to allow for equitable 
disposition of the appeal, the Board may obtain a medical 
opinion.  In the present case, the Board requested and 
received such a medical opinion.  By letter in April 2000, 
the appellant's representative was furnished a copy of the 
opinion and afforded a period of 60 days to submit any 
additional evidence or argument.  See 38 C.F.R. § 20.903.  
The representative was also informed of the need to provide a 
written waiver of initial RO review of any new evidence 
submitted.  See 38 C.F.R. § 20.1304(c).  

In May 2000 (within the 60 day period afforded by the RO in 
its April 2000 letter), the Board received additional 
evidence consisting of a copy of a one page medical record 
dated December 18, 1995, documenting treatment of the 
veteran.  The record refers to psychiatric symptomatology as 
well as physical symptomatology, and includes a reference to 
heart problems.  It is not clear from this record whether the 
treatment was furnished at a VA medical facility (although it 
is on a standard form often used by VA facilities) or whether 
the treatment was at a private facility.  At any rate, after 
reviewing the claims file, it does not appear that the 
December 18, 1995, treatment record has been reviewed by the 
RO.  In this regard, in a document which accompanied the 
December 18, 1995, record, the appellant expressly indicated 
that she was not waiving initial RO review of this evidence.  
Accordingly, pursuant to 38 C.F.R. § 20.1304(c), the Board 
must refer this matter back to the RO in order to ensure that 
the appellant is afforded due process of law.  

Additionally, while not clear, the nature and appearance of 
the December 18, 1995, medical record suggests that if it is 
from a VA facility, there may well be additional medical 
treatment records which have not been associated with the 
claims file.  VA is charged with constructive notice of any 
such records.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Additional action is therefore required to ensure a 
complete record for appellate review. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and request that she provide name of the 
medical facility which generated the 
December 18, 1995, medical record.  The 
RO should then contact that facility and 
request copies of any pertinent medical 
records (not already in the claims file).  

2.  After completion of the above, the RO 
should review the expanded record, to 
include all evidence made of record 
subsequent to the most recent 
supplemental statement of the case.  The 
RO should then consider whether the 
underlying claims as to both issues can 
be granted.  If the determination as to 
either issue remains adverse to the 
appellant, she and her representative 
should be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with applicable 
regulations.  The appellant and her representative have the 
right to submit additional evidence and argument.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



